DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on February 18, 2022.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1. 14, and 20 are independent claims.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on February 18, 2022 (hereinafter Remarks, pgs. 9-15), with respect to the rejections under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mital et al., as further discussed below.
	In the Remarks, Applicant argues that neither Neuhaus or Ochtel discloses “different displays that include: ‘the cocktail lookup page including a first table’ and ‘a content selection display including the second table,’” as well as “displaying ‘the second table including a list of selected cocktails to be included as a plurality of slides in the presentation.’” (see Remarks, pgs. 10-12).  Although the rejection below has been updated to incorporate the teachings of Mital, it should be noted that Neuhaus makes it clear that different dishes correspond to a variety of properties and ingredients, allowing the user to search for a desired dish by specifying one or more of these properties or ingredients (see Figs. 1 (elements 21-24) and 6 (top-left table)).  In addition, while Neuhaus illustrates the search page to display thumbnail images of dishes arranged in a grid, a skilled artisan would understand that the resulting dishes could be displayed in a variety of ways (i.e., taking up more space, displaying additional information about the dish, etc.), similarly to a manner suggested by Mital.  
	Applicant also argues that there is no teaching in Ochtel of selecting two or more entries to be added to the second table (see Remarks, pgs. 12-15), but Ochtel describing that a plurality of recipes can be tagged to be included in a menu, and that such collected recipes can be viewed in various formats (see ¶¶ 0082, 0138).  Similarly to the discussion of Neuhaus above, a skilled artisan would understand that the collected recipes can be shown in various ways (i.e., to include more detailed information regarding a recipe’s properties and/or ingredients), in a manner suggested by Mital, as further discussed in the rejection, below.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,875,246 B2 (hereinafter ‘246).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 1, 14, and 20, in view of the following, correspond to Claims 1, 14, and 20 of ‘246; instant dependent Claims 2-13 and 15-19 correspond to Claims 2-13 and 15-19 of ‘246.  Instant independent Claim 1 (and similarly, instant independent Claims 14 and 20) is broader than Claim 1 (and similarly, Claims 14 and 20, respectively) of ‘246 as that claim also requires “a server,” “a third table,” and “automatically generate the spirit number count by counting a number of cocktails in the first table that includes the type of spirit,” but a skilled artisan would understand that system recited in Claim 1 of ‘264 reads on and teaches all of the limitations of instant Claim 1, without any non-apparent modifications.
	

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  Independent Claim 1 (and similarly, independent Claims 14 and 20) recites “causing a cocktail lookup page display to be displayed by the electronic device, the cocktail lookup page including a first table that includes a plurality of rows comprising a plurality of entries associated with a plurality of cocktails,” but it is not clear if the “cocktail lookup page display” is intended to be interpreted the same as the “cocktail lookup page” – that is, it is not clear if the recited table, comprising the recited rows and columns, is displayed by the electronic device or if this table refers to a data structure or database entry that corresponds to each cocktail that can be represented on the cocktail lookup page display.  Dependent Claim 2 recites that “the cocktail lookup page display includes a plurality of drop-down lists or search fields associated with the plurality of columns in the first table…” but it does not clarify if the “cocktail lookup page display” is the same as the “cocktail lookup page.”
	In addition, Claim 1 (and similarly, Claims 14 and 20), as amended, recites “updating the first table to include a subset of the plurality of entries based the value” but it appears that this limitation should read “based on the value” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus, US 5,832,446, issued on November 3, 1998, in view of Ochtel, US 2012/0136864 A1, published on May 31, 2012, and further in view of Mital at al. (hereinafter Mital), US 2011/0314400 A1, published on December 22, 2011.
With respect to independent Claim 1, Neuhaus teaches a system to generate a presentation comprising:
a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising (see Fig. 1a, col. 4, lines 10-54):
receiving a user input indicating a request to search from an electronic device; in response to receiving the user input indicating the request, to search, causing a cocktail lookup page display to be displayed by the electronic device… receiving a user input indicating a value for at least one of the plurality of cocktail criterions from the electronic device, in response to receiving the user input indicating the value, updating the first table to include a subset of the plurality of entries based the value (see col. 4, lines 52-54, col. 5, lines 21-52, showing a search mode and illustrating narrowing of a search by various criteria, such as searching by culture or ingredients – a skilled artisan would understand that the search could be narrowed by selecting a plurality of criteria elements (i.e., plurality of ingredients) such that the displayed entries are only those that comprise one or all of the selected criteria; see also Title, Abstract, col. 1, line 7, suggesting that the described system can be used for preparation of beverages as well, and a skilled artisan would understand that a cocktail database would be implemented similarly to a food recipe database since both comprise ingredients and list of directions). 
receiving a user input indicating a selection of two or more entries of the subset of the plurality of entries from the electronic device; in response to receiving the user input indicating the selection of the two or more entries of the subset of the plurality of entries, causing the two or more entries of the subset of the plurality of entries to be added to a second table (see col. 5, lines 53-59, showing selection of a particular dish among a plurality of results, and entering the browsing mode; it is noted that Neuhaus does not explicitly illustrate that the selected item is “added to a second table” but a skilled artisan would understand that a plurality of desired recipes can be added (tagged, bookmarked, etc.) to a collection/table, as discussed below with respect to Ochtel);
receiving a user input indicating activation of a presentation generator from the electronic device (see col. 4, lines 52-54, showing a browsing mode; see also discussion of Ochtel, below).


While Neuhaus teaches the searching and browsing modes, as discussed above, Neuhaus does not appear to explicitly discuss “causing a content selection display … comprising the second table including a list of selected cocktails to be included as a plurality of slides in the presentation, wherein the list of selected cocktails includes selected cocktails corresponding to the two or more entries of the subset of the plurality of entries” but a skilled artisan would understand that a plurality of recipes (for food and/or beverages) can be collected by the user for easy access, similar to a recipe book, as illustrated by the teachings of Ochtel.  Ochtel is directed towards a system for planning, preparation, and execution across multiple recipes and cookbooks, where searching can be done on any number or combination of keywords or concepts (see Ochtel, Abstract).  Ochtel teaches searching for a recipe using a keyword or various concepts, such as ingredients (see Ochtel, Fig. 4, ¶ 0078).  Ochtel teaches tagging a recipe and including a tagged recipe in a collection, such as a meal or a menu (see Ochtel, Fig. 4, ¶ 0082).  Ochtel further teaches accessing and viewing collected recipes in different formats (see Ochtel, Figs. 14, 16, ¶¶ 0089, 0132, 0138, showing that a collection can be displayed in a listing; while Ochtel illustrates that each collected recipe can be displayed as a thumbnail image, a skilled artisan would understand that each recipe could be displayed in various ways, displaying more detailed information rather than just a thumbnail, as discussed below with respect to Mital).
Therefore, as discussed above, Neuhaus in view of Ochtel suggests “in response to receiving the user input indicating the selection of the two or more of the plurality of entries , causing the two or more of the plurality of entries to be added to a second table, … in response to receiving the user input indicating activation of the presentation generator, causing a content selection display to be displayed by the electronic device, the content selection display comprising the second table including a list of selected cocktails to be included as a plurality of slides in the presentation, wherein the list of selected cocktails includes selected cocktails corresponding to the two or more entries of the subset of the plurality of entries.”  It would have been obvious to a skilled artisan, at the time the instant application was filed, to explicitly modify the browsing mode of Neuhaus to include collections of recipes as suggested by Ochtel, in order to allow the user to easily organize and access selected recipes in desired groupings (see Ochtel, ¶ 0007).

Neuhaus in view of Ochtel does not appear to explicitly illustrate displaying “a first table that includes a plurality of rows comprising a plurality of entries associated with a plurality of cocktails, wherein the first table includes a plurality of columns comprising a plurality of cocktail criterions” (but see Claim Objections, above), although a skilled artisan would understand that each item/dish/recipe in Neuhaus and Ochtel could be displayed in various ways, including displaying the item’s properties or ingredients, in a table format, as suggested by the teachings of Mital (as discussed above, both Neuhaus and Ochtel make it clear that each item corresponds to various properties and that items can be searched for by specifying values for one or more properties, such as by specifying a culture/country, ingredient, etc.).
Mital is directed towards assisted filtering of multi-dimensional data (see Mital, Title, Abstract).  Mital teaches that each item has values corresponding to different dimensions, and further teaches that a user can specify filter criteria to obtain relevant information (see Mital, Figs. 3A, 4, 5).  Mital illustrates that items and their corresponding values can be represented in a table, but Mital further suggests that the data may be formatted in any suitable way (see Mital, ¶ 0057).  Accordingly, a skilled artisan would understand that data described in Neuhaus and Ochtel can be displayed and formatted in various ways, including a table where each column corresponds to a property or ingredient, and where items can be filtered based on the values of each column, as discussed in Mital, in order to allow the user to locate the desired information in an efficient manner (see Mital, ¶¶ 0001-02).

With respect to dependent Claim 2, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, and further suggests wherein the cocktail lookup page display includes a plurality of drop-down lists or search fields associated with the plurality of columns in the first table, the plurality of drop-down lists or search fields include a type of spirit, a brand of spirit, a number of ingredients, a degree of difficulty, a cocktail style, a cocktail glass style, a theme, or an outlet type (see Neuhaus, col. 5, lines 21-52, showing searching by ingredient; see also Ochtel, ¶ 0078, showing searching by ingredient or variety of other concepts; see also discussion of Claim 1, above).

With respect to dependent Claim 3, Neuhaus in view of Ochtel discloses the system of claim 2, as discussed above, and further suggests wherein each category of the plurality of drop-down lists or search fields is included in the first table (see Neuhaus, col. 5, lines 21-52, showing filtering a search by combining different attributes; see also Ochtel, ¶ 0078).

With respect to dependent Claim 13, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, and further suggests wherein the system to perform operations further comprising: in response to receiving a user input indicating an activation of a content generator to add a cocktail recipe to a database in the storage device, causing a user interface to be displayed by the electronic device, the user interface includes a plurality of drop-down lists and text input boxes for selecting or inputting a type of spirit, a brand of spirit, a number of ingredients, a degree of difficulty, a cocktail style, a cocktail glass style, a theme, or an outlet type, wherein the content generator display includes a fifth table that, includes entries for ingredients and corresponding quantities of the ingredients in the cocktail recipe (see Ochtel, Fig. 11, ¶¶ 0059-60, 0062, 0064-65, showing adding and/or modifying user defined recipes into the database).

With respect to Claims 14-16 and 20, these claims are directed to a method and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-3, respectively, and are thus rejected along the same rationale as those claims, above.

7.	Claims 4-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Ochtel and Mital, and further in view of Jaeger, US 2005/0034077 A1, published on February 10, 2005.
With respect to dependent Claim 4, Neuhaus in view of Ochtel and Mital teaches the system of claim 1, as discussed above, and while Neuhaus in view of Ochtel and Mital does not appear to explicitly illustrate “an activation of a create presentation button” a skilled artisan would understand that recipe collections discussed in Ochtel are presentations, as recited in this claim, and a skilled artisan would further understand that collected content can be browsed in various manners (see Ochtel, Figs. 16 and 17, illustrating a table of favorite recipes and a recipe detail view that can be displayed by selecting a recipe from the table; a skilled artisan would understand that the recipe detail view can be programmed to allow the user to navigate (in order) between recipes without requiring the user to return to the table each time they want to view a different recipe).  In addition, a skilled artisan would understand that collected recipes could also be combined in a presentation (such as a slide show), as illustrated by the teachings of Jaeger.
Jaeger is directed towards creating, playing, and modifying slide shows (see Jaeger, Abstract).  Jaeger teaches selecting items to be included in a slide show (see Jaeger, Figs. 2-3, ¶¶ 0048-50) and further teaches manipulating the slide order by dragging and dropping of slide thumbnails (see Jaeger, Fig. 7, ¶ 0065).  Jaeger illustrates that previews of slides are displayed on VDACC along with timing information for slides (see Jaeger, Fig. 3).  Accordingly, a skilled artisan would understand that collection of recipes described in Neuhaus and Ochtel can be further modified to provide for selection of particular recipes to be included in a slide show presentation, in the manner suggested by Jaeger, and such modification would have been obvious to a skilled artisan at the time the instant application was filed in order to allow the user to easily create a slide show from collected content, without having to switch between different modes of operation (see Jaeger, ¶¶ 0003-06). 

With respect to dependent Claim 5, Neuhaus in view of Ochtel, Mital, and Jaeger teaches the system of claim 4, as discussed above, and further suggests in response to receiving a user input indicating an activation viewing button from the electronic device, causing a preview presentation display to be displayed by the electronic device, the preview presentation display including selection buttons for a slide sorter view and a list view (see Jaeger, Fig. 4).

With respect to dependent Claim 6, Neuhaus in view of Ochtel, Mital, and Jaeger teaches the system of claim 5, as discussed above, and further suggests in response to receiving a user input indicating the activation of the slide sorter view selection button, causing the preview presentation display to further includes a gallery of the plurality of slides; and in response to receiving a user input indicating a selection of one of the slides, causing the selected slide is displayed in a pop-up (see Jaeger, Fig. 7).

With respect to dependent Claim 7, Neuhaus in view of Ochtel, Mital, and Jaeger teaches the system of claim 6, as discussed above, and further suggests in response to receiving a user input indicating dragging and dropping the selected slide, causing the gallery of the plurality of slides to be updated based on the dragging and dropping the selected slide (see Jaeger, Fig. 7).

With respect to dependent Claim 8, Neuhaus in view of Ochtel, Mital, and Jaeger teaches the system of claim 4, as discussed above, and further suggests in response to receiving a user input indicating the activation of the list view selection button, causing the user preview' presentation display to further includes one slide and buttons to display previous and next slides when the buttons activated (see Jaeger, Fig. 3; see also discussion of Claim 4, above).

With respect to dependent Claim 9, Neuhaus in view of Ochtel, Mital, and Jaeger teaches the system of claim 4, as discussed above, and while Neuhaus in view of Ochtel, Mital, and Jaeger does not appear to explicitly state “in response to receiving a user input indicating the activation of the saving button, causing a presentation list page to be displayed by the electronic device, the presentation list including a table having entries for each presentation saved, a selectable button to generate the presentation in a first format and a selectable button to generate the presentation in a second format,” a skilled artisan would understand that a created presentation could be saved or exported in a variety of formats (i.e., different file format, different resolution, etc.) in order to allow the presentation to be viewed on a variety of devices.

With respect to dependent Claim 10, Neuhaus in view of Ochtel, Mital, and Jaeger suggests the system of claim 9, as discussed above, and further suggests in response to receiving a user input indicating an activation of the selectable button to generate the presentation in the first format, causing the presentation in the first format to be generated; and causing the presentation in the first format, to be displayed on the electronic device (see discussion of Claim 9, above).


With respect to Claims 17-19, these claims are directed to the method comprising steps and/or features recited in Claims 4-6, respectively, and are thus rejected along the same rationale as those claims, above.


8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Ochtel and Mital, and further in view of Christiansen et al. (hereinafter Christiansen), US 2014/0282153 A1, published on September 18, 2014.
With respect to dependent Claim 11, Neuhaus in view of Ochtel and Mital teaches the system of claim 1, as discussed above, but Neuhaus in view of Ochtel and Mital does not appear to disclose “an activation of a team review generator.”  However, a skilled artisan would understand that various statistics can be tracked in order to allow the system operator to view and understand the data concerning the use of the system, as suggested by the teachings of Christiansen.  Christiansen is directed towards displaying a user-customized subset of item and/or provider information to the user (see Christiansen, Abstract).  Christiansen teaches tracking interaction data for each object, and such interaction data can include number of interactions with a given object (see Christiansen, ¶ 0218).  Accordingly, a skilled artisan would understand that collected data can further include number of presentations generated by a user, in order to provide analysis of a user’s activity.

With respect to dependent Claim 12, Neuhaus in view of Ochtel and Mital teaches the system of claim 1, as discussed above, but similarly to discussion of Claim 11, Neuhaus, Ochtel, and Mital do not appear to disclose “a cocktail statistics generator” – however, a skilled artisan would understand that a data management system, as described in Christiansen, could be used to further track user’s interactions with the system, such as interactions with a particular cocktail (see discussion of Claim 11, above).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0219960 A1 to Vadon et al. describes searching through databases of items, allowing the user to customize ranges of values.  Vadon illustrates displaying items in a table format where selectable filters correspond to the columns of the table.
US 2012/0226698 A1 to Silvestre et al. describes drink product searching and matching system, and further illustrates different ways item data can be formatted and displayed to the user.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179